Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 26 April 2022 has been entered. Claims 1-4 are pending. Applicant's amendments have overcome each and every objection and rejection under 35 USC 112 previously set forth in the Non-Final Office Action mailed 2 February 2022, except for an objection to the drawings repeated below.
Priority
The present application is a continuation-in-part of 16/362,739. However, as explained in MPEP 211.05(I)(B), “A continuation-in-part application may include matter not disclosed in the prior-filed application. See MPEP § 201.08. Only the claims of the continuation-in-part application that are disclosed in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph in the prior-filed application are entitled to the benefit of the filing date of the prior-filed application.” Claim 1 of the present application includes subject matter that is not disclosed in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph in the prior-filed application. For example, claim 1 of the present application recites, “one of the controllers being electrically connected to the paper driving motor, the blade driving motor and the front cover safety switch” at lines 23-24. One of the controllers being connected to the paper driving motor, the blade driving motor, and the front cover safety switch is not disclosed in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph in the prior-filed application (see the discussion of a similar issue in the Final Office Action mailed 13 October 2020 for the prior filed app. no. 16/362,739). As a result, claims 1-4 of the present application are not entitled to the benefit of the filing date of the prior-filed application.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Jason Murphy on 25 May 2022.
The application has been amended as follows: 
Amendments to the drawings:
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: the Applicant agreed to amend the drawings by making all lead lines in all figures to have the same thickness as the lead line for reference character “23” in Figs. 4 and 5.  
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Amendments to the specification:
Paragraph 31 of the specification has been amended as follows (note that these amendments are relative to the amendments to the specification as filed 26 April 2022):
Figures 1, 1A, 1B and 7 show a paper dispenser 1 according to a preferred embodiment of the invention. The upper part of the paper dispenser 1 comprises a paper input area 2, and the lower part of the paper dispenser 1 comprises a paper output area 3. The paper input area 2 has two segments. The upper segment of the paper input area 2 comprises a holder H for holding a paper roll Pr. The holder H will be described in further detail with reference to figures 2, 2A and 2B. Preferably, a detection lever 6 is provided, which is elastically loaded to lean against the outer periphery of the paper roll Pr in the holder H. The detection lever 6 has a seat 62 and a spring 63. The seat 62 is disposed in an assembling hole 11 of the paper dispenser 1. The detection lever 6 is protruded from the assembling hole 11. A pivot 61 of the detection lever 6 is pivotally connected to the seat 62. The [[axis]] pivot 61 defines an axis, and the axis is between an upper part of the detection lever 6 and a lower part of the detection lever 6. The spring 63 is connected to the seat 62 and the lower part of the detection lever 6. The upper part of the detection lever 6 is elastically loaded to lean against the outer periphery of the paper roll Pr. The paper roll Pr according to the invention typically comprises a cylindrical central core Pc, around which paper P is rolled. This paper P typically forms a continuous sheet of paper having a width that corresponds to the width 
Amendments to the claims:
Claim 1 at the paragraph at lines 14-19 has been amended as indicated below:
 the holder is connected to the main body for holding a paper roll and is provided with a detection lever, the detection lever has a pivot, a seat and a spring, the seat is disposed in an assembling hole of the paper dispenser, the pivot having an [[the]] axis that is between an upper part of the detection lever and a lower part of the detection lever, [[and]] the pivot is pivotally connected to the seat, the spring is connected to the seat and the lower part of the detection lever, and the upper part of the detection lever is elastically loaded to lean against an outer periphery of the paper roll;
Response to Arguments
Applicant’s arguments, see page 8 of the Remarks filed 26 April 2022, with respect to the rejection of claim 1 under 35 USC 103 have been fully considered and are persuasive. The examiner agrees that EP 3 549 499 A1 to Guangzhou Faner Aroma Product Co., Ltd (hereinafter “Guangzhou”), even as modified, fails to disclose “the holder is connected to the main body for holding a paper roll and is provided with a detection lever, the detection lever has a pivot, a seat and a spring, the seat is disposed in an assembling hole of the paper dispenser, the pivot having an axis that is between an upper part of the detection lever and a lower part of the detection lever, the pivot is pivotally connected to the seat, the spring is connected to the seat and the lower part of the detection lever, and the upper part of the detection lever is elastically loaded to lean against an outer periphery of the paper roll”. Therefore, the rejection of claim 1 under 35 USC 103 has been withdrawn as a result of the Applicant’s amendments to claim 1 on 26 April 2022. 
Allowable Subject Matter
Claims 1-4 are allowed. The following is an examiner’s statement of reasons for allowance: Guangzhou, even as modified as set forth in the Non-Final Office Action mailed 2 February 2022, fails to disclose all the details of the detection lever required by claim 1 as acknowledged above in the Response to Arguments section. Further, no other known reference teaches or suggests the features of “the holder is connected to the main body for holding a paper roll and is provided with a detection lever, the detection lever has a pivot, a seat and a spring, the seat is disposed in an assembling hole of the paper dispenser, the pivot having an axis that is between an upper part of the detection lever and a lower part of the detection lever, the pivot is pivotally connected to the seat, the spring is connected to the seat and the lower part of the detection lever, and the upper part of the detection lever is elastically loaded to lean against an outer periphery of the paper roll” as required by claim 1. Each of the references below teaches a pertinent detection lever. However, none of the below references teaches a detection lever having as required by claim 1.
US Pub. No. 2021/0032063 A1 to Janek et al. --- see Figs. 13 and 14, where the detection lever does not include a seat is disposed in an assembling hole of the paper dispenser and where no spring is connected to the seat and a lower part of the detection lever;
US Pub. No. 2017/0042390 A1 to Rubenson et al. – see Figs. 5a and 5b, where the detection lever does not include a seat is disposed in an assembling hole of the paper dispenser and where no spring is connected to the seat and a lower part of the detection lever;
US Pub. No. 2007/0194166 A1 to Reinsel et al. – see Fig. 7, where the detection lever does not include a seat is disposed in an assembling hole of the paper dispenser and where no spring is connected to the seat and a lower part of the detection lever;
US Pub. No. 2004/0178298 A1 to Kennard – see Fig. 1, where the detection lever does not include a seat is disposed in an assembling hole of the paper dispenser and where no spring is connected to the seat and a lower part of the detection lever;
US Pat. No. 10,966,578 B2 to Zimmermann et al. – see Figs. 3 and 13, where the detection lever does not include a seat is disposed in an assembling hole of the paper dispenser and where no spring is connected to the seat and a lower part of the detection lever;
US Pat. No. 10,362,909 B2 to Chang – see Fig. 6, where the detection lever does not include a seat that is disposed in an assembly hole of the paper dispenser and where no spring is connected to the seat and a lower part of the detection lever (note that the axis has to be between the upper and lower parts, which is not the case with Chang);
US Pat. No. 10,201,256 B2 to Chang -- see Fig. 10, where the detection lever does not include a seat that is disposed in an assembly hole of the paper dispenser and where no spring is connected to the seat and a lower part of the detection lever (note that the axis has to be between the upper and lower parts, which is not the case with Chang);
US Pat. No. 9,999,326 B2 to Borke et al. – see Fig. 77, where the detection lever does not include a seat is disposed in an assembling hole of the paper dispenser and where no spring is connected to the seat and a lower part of the detection lever;
US Pat. No. 7,783,380 B2 to York et al. – see Fig. 18A, where a lower part (not an upper part) of the detection lever is loaded against the paper roll;
US Pat. No. 7,398,944 B2 to Lewis et al. – see Fig. 2, where the detection lever does not include a seat is disposed in an assembling hole of the paper dispenser and where no spring is connected to the seat and a lower part of the detection lever; and
US Pat. No. 4,882,568 to Kyser et al. -- see Fig. 3, where the detection lever does not include a seat is disposed in an assembling hole of the paper dispenser and where no spring is connected to the seat and a lower part of the detection lever.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN H MACFARLANE/Examiner, Art Unit 3724